Citation Nr: 1410908	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for mechanical strain, left hip.

2.  Entitlement to service connection for degenerative changes, lumbar spine.

3.  Entitlement to service connection for right hip disorder.

4.  Entitlement to service connection for degenerative changes, left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1986, from November 1997 to April 1999, and from April 2006 to February 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.   

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing at the Indianapolis RO in February 2014.  VA documentation indicates that the Veteran's hearing was postponed and that the Veteran now lives in Washington State.  

In light of the Veteran's new state of residence, the Board finds that the appeal must be remanded to the Indianapolis RO to allow them to transfer jurisdiction of the case to the appropriate RO.  Following the transfer, the Veteran should be rescheduled for the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be transferred to the appropriate RO near her new residence. 

2.  Then, the RO should schedule the Veteran for the desired Board hearing in accordance with the docket number of her appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


